



Exhibit 10cc
bmslogo17.jpg [bmslogo17.jpg]
MARKET SHARE UNITS AGREEMENT
UNDER THE BRISTOL-MYERS SQUIBB COMPANY
2012 STOCK AWARD AND INCENTIVE PLAN


BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you the Market Share Units (“MSUs”) specified in the Grant Summary
located on the Stock Plan Administrator’s website, which is incorporated into
this Market Share Units Agreement (the “Agreement”) and deemed to be a part
hereof. The MSUs have been granted to you under Sections 6(i) and 7 of the 2012
Stock Award and Incentive Plan (the “Plan”), on the terms and conditions
specified in the Grant Summary and this Agreement. Section 7(b) of the Plan
shall not apply to the MSUs. Capitalized terms used in this Agreement that are
not specifically defined herein shall have the meanings ascribed to such terms
in the Plan.


1.
MARKET SHARE UNITS AWARD



The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you as of March
10, 2018 (the “Award Date”) an Award of MSUs as designated herein subject to the
terms, conditions, and restrictions set forth in this Agreement and the Plan.
Each MSU shall represent the conditional right to receive, upon settlement of
the MSU, one share of Bristol-Myers Squibb Common Stock (“Common Stock”), or, at
the discretion of the Company, the cash equivalent thereof, (subject to any tax
withholding as described in Section 4). The purpose of such Award is to motivate
and retain you as an employee of the Company or a subsidiary of the Company, to
encourage you to continue to give your best efforts for the Company’s future
success, to increase your proprietary interest in the Company, and to further
align your compensation with the interests of the Company’s shareholders. Except
as may be required by law, you are not required to make any payment (other than
payments for taxes pursuant to Section 4 hereof) or provide any consideration
other than the rendering of future services to the Company or a subsidiary of
the Company.


2.
RESTRICTIONS, FORFEITURES, AND SETTLEMENT



Except as otherwise provided in this Section 2, MSUs shall be subject to the
restrictions and conditions set forth herein during the period from the Award
Date until the date such MSU has become vested and non-forfeitable such that
there are no longer any MSUs that may become potentially vested and
non-forfeitable (the “Restricted Period”). Vesting of the MSUs is conditioned
upon you remaining continuously employed by the Company or a subsidiary of the
Company from the Award Date until the relevant vesting date, subject to the
provisions of this Section 2. In addition, for purposes of vesting, the MSU
grant shall be divided into four tranches, each of which shall include 25% of
the number of MSUs specified in the Grant Summary.




1

--------------------------------------------------------------------------------





Assuming satisfaction of such employment conditions, the MSUs shall vest only if
the Share Price (as defined below) on the applicable Measurement Date (as
defined below) equals at least 60% of the Share Price on the Award Date. If this
threshold condition is satisfied, MSUs shall vest to the extent provided in the
following schedule:
(A)
Tranche
(B)
MSUs in Tranche
(C)
Vesting Date
(D)
Payout Factor
(E)
Number of MSUs Vested
1
25% of Total
1st Anniversary of Award Date
Share Price on Measurement Date divided by Share Price on Award Date
MSUs in Tranche (Column B) times Payout Factor (Column D)
2
25% of Total
2nd Anniversary of Award Date
Share Price on Measurement Date divided by Share Price on Award Date
MSUs in Tranche (Column B) times Payout Factor (Column D)
3
25% of Total
3rd Anniversary of Award Date
Share Price on Measurement Date divided by Share Price on Award Date
MSUs in Tranche (Column B) times Payout Factor (Column D)
4
25% of Total
4th Anniversary of Award Date
Share Price on Measurement Date divided by Share Price on Award Date
MSUs in Tranche (Column B) times Payout Factor (Column D)



For purposes of the table set forth above-
(A)
“Share Price” shall equal the average of the closing share price of the
Company’s Common Stock on the Measurement Date or Award Date, as applicable, and
the nine trading days immediately preceding the Measurement Date or Award Date.
If there were no trades on the Measurement Date or Award Date, the closing price
on the most recent date preceding the Measurement Date or Award Date, as
applicable, on which there were trades and the nine trading days immediately
preceding that date shall be used.



(B)
“Payout Factor” shall be rounded to the nearest hundredth (two places after the
decimal), except that if the “Payout Factor” equals more than 2.00, the Payout
Factor used in Column E shall be 2.00. Notwithstanding the formula in the table,
the Payout Factor for any vesting date that occurs on or after a Change in
Control shall equal the Share Price on the date of the Change in Control divided
by the Share Price on the Award Date.



(C)
“Measurement Date” shall mean the February 28 immediately preceding the vesting
date for each tranche.



Any MSUs that fail to vest, either because the employment condition is not
satisfied or because the Payout Factor for the applicable vesting date is less
than 60% shall be forfeited, subject to the special provisions set forth in
Sections 2(c)-(g) hereof.
(a)
Nontransferability. During the Restricted Period and any further period prior to
settlement of your MSUs, you may not sell, transfer, pledge or assign any of the
MSUs or your rights relating thereto. If you attempt to assign your rights under
this Agreement in violation of the provisions herein, the Company’s obligation
to settle MSUs or otherwise make payments shall terminate.





2

--------------------------------------------------------------------------------





(b)
Time of Settlement. MSUs shall be settled promptly upon expiration of the
Restricted Period without forfeiture of the MSUs (i.e., upon vesting), but in
any event within 60 days of expiration of the Restricted Period, by delivery of
one share of Common Stock for each MSU being settled, or, at the discretion of
the Company, the cash equivalent thereof; provided, however, that settlement of
an MSU shall be subject to Plan Section 11(k), including, if applicable, the
six-month delay rule in Plan Section 11(k)(i)(C) to the extent the MSUs are
subject to Section 409A, payment is on account of your “separation from service”
and you are a “key employee,” both within the meaning of Section 409A; provided
further, that no dividend or dividend equivalents will be paid, accrued or
accumulated in respect of the period during which settlement was delayed. (Note:
This rule may apply to any portion of the MSUs that vest after the time you
become Retirement eligible under the Plan, and could apply in other cases as
well). Settlement of MSUs which directly or indirectly result from adjustments
to MSUs shall occur at the time of settlement of the granted MSUs. Until shares
are delivered to you in settlement of MSUs, you shall have none of the rights of
a stockholder of the Company with respect to the shares issuable in settlement
of the MSUs, including the right to vote the shares and receive actual dividends
and other distributions on the underlying shares of Common Stock. Shares of
stock issuable in settlement of MSUs shall be delivered to you upon settlement
in certificated form or in such other manner as the Company may reasonably
determine. At that time, you will have all of the rights of a stockholder of the
Company.



(c)
Retirement. In the event of your Retirement (as that term is defined in Plan
Section 2(x)(i)) at or after your 65th birthday and prior to the end of the
Restricted Period, the continuous employment requirement shall be eliminated and
you shall vest in and be entitled to settlement of (i.e., the Restricted Period
shall expire with respect to) any MSUs that have not previously been vested or
forfeited, provided that you have been continuously employed by the Company or a
subsidiary of the Company for at least one year following the Award Date and
your employment has not been terminated by the Company or a subsidiary of the
Company for misconduct or other conduct deemed detrimental to the interests of
the Company. Any MSU that vests upon your Retirement shall vest based on the
Payout Factor determined by substituting for the Measurement Date either (i) the
first trading day of the first month following your last day of work; (ii) your
last day of work if such date occurs on the first trading day of a month; or
(iii) the date of a Change in Control, if a Change in Control has occurred
before your Retirement.



(d)
Early Retirement; Termination not for Misconduct/Detrimental Conduct. This
Section 2(d) shall apply in the event of (1) your Retirement (as that term is
defined in Plan Sections 2(x)(ii) or 2(x)(iii)) (A) at or after age 55 with at
least 10 years of service or (B) after attaining eligibility for the “Rule of
70” or (2) the termination of your employment by the Company or a subsidiary of
the Company for reasons other than misconduct or other conduct deemed
detrimental to the interests of the Company or a subsidiary of the Company (and
you are not eligible for Retirement). If one of the events described in the
preceding sentence occurs before the end of the Restricted Period, the
continuous employment requirement shall be eliminated and you shall vest in and
be entitled to settlement of (i.e., the Restricted Period shall expire with
respect to) a proportionate number of the MSUs that would otherwise have vested
on the vesting date that next follows the date on which the event occurs,
provided that you have been continuously employed by the Company or a subsidiary
of the Company for at least one year following the Award Date and your
employment has not been terminated by the Company or a subsidiary of the Company
for misconduct or other conduct deemed detrimental to the interests of the
Company. Any MSU that vests upon your early Retirement or termination shall vest
based on the Payout Factor determined by substituting for the Measurement Date
either (i) the first trading day of the first month following your last day of
work; (ii) your last day of work if such date occurs on the first trading day of
a month; or (iii) the date of a Change in Control, if a Change in Control has
occurred before your early Retirement or termination. If you are not eligible
for Retirement (as that term is defined in Plan Sections 2(x)(i) or 2(x)(ii)),
and you are employed in the United States or Puerto Rico at the time of your
Retirement, you shall be entitled to the pro rata vesting described in this
Section 2(d) only if you execute and do not revoke a release in favor of the
Company and its predecessors,



3

--------------------------------------------------------------------------------





successors, affiliates, subsidiaries, directors and employees in a form
satisfactory to the Company; if you fail to execute or revoke the release, or
your release fails to become effective and irrevocable within 60 days of the
date your employment terminates, you shall forfeit any MSUs that are unvested as
of the date your employment terminates. The formula for determining the
proportionate number of your MSUs to become vested and non-forfeitable upon your
early Retirement or involuntary termination not for misconduct or other
detrimental conduct is available by request from the Office of the Corporate
Secretary at 345 Park Avenue, New York, New York 10154.


(e)
Death. In the event of your death during the Restricted Period, the continuous
employment requirement shall be eliminated and your estate shall vest in and be
entitled to settlement of (i.e., the Restricted Period shall expire with respect
to) a proportionate number of the MSUs that would otherwise have vested on the
vesting date that next follows the date on which your death occurs, provided
that you have been continuously employed by the Company for at least one year
following the Award Date. Any MSU that vests upon your death shall vest based on
the Payout Factor determined by substituting for the Measurement Date either (i)
the first trading day of the first month following your last day of work; (ii)
your last day of work if such date occurs on the first trading day of a month;
or (iii) the date of a Change in Control, if a Change in Control has occurred
before your death. The formula for determining the proportionate number of your
MSUs to become vested and non-forfeitable upon your death is available by
request from the Office of the Corporate Secretary at 345 Park Avenue, New York,
New York 10154. In the event of your death prior to the delivery of shares in
settlement of MSUs (not previously forfeited), shares in settlement of your MSUs
shall be delivered to your estate, upon presentation to the Committee of letters
testamentary or other documentation satisfactory to the Committee, and your
estate shall succeed to any other rights provided hereunder in the event of your
death.



(f)
Disability. In the event you become Disabled (as that term is defined below),
for the period during which you continue to be deemed to be employed by the
Company or a subsidiary (i.e., the period during which you receive Disability
benefits), you will not be deemed to have terminated employment for purposes of
the MSUs. However, no period of continued disability shall continue beyond 29
months for purposes of the MSUs, at which time you will have considered to have
separated from service in accordance with applicable laws as more fully provided
for herein. Upon the termination of your receipt of Disability benefits, (i) you
will not be deemed to have terminated employment if you return to employment
status, and (ii) if you do not return to employment status or are considered to
have separated from service as noted above, you will be deemed to have
terminated employment at the date of cessation of payments to you under all
disability pay plans of the Company and its subsidiaries, with such termination
treated for purposes of the MSUs as a Retirement, death, or voluntary
termination based on your circumstances at the time of such termination. For
purposes of this Agreement, “Disability” or “Disabled” shall mean qualifying for
and receiving payments under a disability plan of the Company or any subsidiary
or affiliate either in the United States or in a jurisdiction outside of the
United States, and in jurisdictions outside of the United States shall also
include qualifying for and receiving payments under a mandatory or universal
disability plan or program managed or maintained by the government.



(g)
Qualifying Termination Following Change in Control. In the event your employment
is terminated by reason of a Qualifying Termination during the Protected Period
following a Change in Control, the continuous employment requirement shall be
eliminated and you shall vest in and be entitled to settlement of (i.e., the
Restricted Period shall expire with respect to) any MSUs that have not
previously been forfeited. Any MSU that vests following a Qualifying Termination
during the applicable Protected Period following a Change in Control shall vest
based on the Payout Factor determined by substituting for the Measurement Date
the date of the Change in Control.





4

--------------------------------------------------------------------------------





(h)
Other Termination of Employment. In the event of your voluntary termination, or
termination by the Company or a subsidiary for misconduct or other conduct
deemed by the Company to be detrimental to the interests of the Company or a
subsidiary of the Company, you shall forfeit all unvested MSUs on the date of
termination.



(i)
Other Terms.



(i)
In the event that you fail promptly to pay or make satisfactory arrangements as
to the Tax Related Items as provided in Section 4, all MSUs subject to
restriction shall be forfeited by you and shall be deemed to be reacquired by
the Company.



(ii)
You may, at any time prior to the expiration of the Restricted Period, waive all
rights with respect to all or some of the MSUs by delivering to the Company a
written notice of such waiver.



(iii)
Termination of employment includes any event if immediately thereafter you are
no longer an employee of the Company or any subsidiary of the Company, subject
to Section 2(j) hereof. References in this Section 2 to employment by the
Company include employment by a subsidiary of the Company. Termination of
employment means an event after which you are no longer employed by the Company
or any subsidiary of the Company. Such an event could include the disposition of
a subsidiary or business unit by the Company or a subsidiary.



(iv)
Upon any termination of your employment, any MSUs as to which the Restricted
Period has not expired at or before such termination shall be forfeited, subject
to Sections 2(c)-(g) hereof. Other provisions of this Agreement notwithstanding,
in no event will an MSU that has been forfeited thereafter vest or be settled.

 
(v)
In the event of termination of your employment or other service relationship
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), unless otherwise provided in this
Agreement or determined by the Company, your right to vest in the MSUs under the
Plan, if any, will terminate effective as of the date that you are no longer
actively providing services and will not be extended by any notice period (e.g.,
active services would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Company shall have the exclusive discretion to determine when you
are no longer actively providing services for purposes of your MSUs (including
whether you may still be considered to be providing services while on a leave of
absence).



(vi)
In any case in which you are required to execute a release as a condition to
vesting and settlement of the MSUs, the applicable procedure shall be as
specified under Plan Section 11(k)(v), except that the deadline for complying
with such condition shall be the period provided in this Agreement.



(vii)
You agree that the Company may recover any incentive-based compensation received
by you under this Agreement if such recovery is pursuant to a clawback or
recoupment policy approved by the Committee.



(j)
The following events shall not be deemed a termination of employment:



(i)
A transfer of you from the Company to a subsidiary, or vice versa, or from one
subsidiary to another; and



5

--------------------------------------------------------------------------------







(ii)
A leave of absence from which you return to active service for any purpose
approved by the Company or a subsidiary in writing.



Any failure to return to active service with the Company or a subsidiary at the
end of an approved leave of absence as described herein shall be deemed a
voluntary termination of employment effective on the date the approved leave of
absence ends, subject to applicable law. During a leave of absence as defined in
(ii) or (iii), although you will be considered to have been continuously
employed by the Company or a subsidiary and not to have had a termination of
employment under this Section 2, the Committee may specify that such leave
period shall not be counted in determining the period of employment for purposes
of the vesting of the MSUs. In such case, the vesting dates for unvested MSUs
shall be extended by the length of any such leave of absence and any such MSU
that vests thereafter shall vest based on the Payout Factor determined by
substituting for the Measurement Date the applicable vesting date.
(k)
As more fully provided for in the Plan, notwithstanding any provision herein, in
any Award or in the Plan to the contrary, the terms of any Award shall be
limited to those terms permitted under Code Section 409A including all
applicable regulations and administrative guidance thereunder (“Section 409A”),
and any terms not permitted under Section 409A shall be automatically modified
and limited to the extent necessary to conform with Section 409A, but only to
the extent such modification or limitation is permitted under Section 409A.



3.
NON-COMPETITION AND NON-SOLICITATION AGREEMENT AND COMPANY RIGHT TO INJUNCTIVE
RELIEF, DAMAGES, RECISSION, FORFEITURE AND OTHER REMEDIES



You acknowledge that your continued employment with the Company or a subsidiary
of the Company and/or the grant of MSUs pursuant to this Agreement is sufficient
consideration for this Agreement, including, without limitation, all applicable
restrictions imposed on you by this Section 3.
(a)
Confidentiality Obligations and Agreement. By accepting this Award Agreement,
you agree and/or reaffirm the terms of all agreements related to treatment of
Confidential Information that you signed at the inception of or during your
employment, the terms of which are incorporated herein by reference. This
includes, but is not limited to, use or disclosure of any BMS Confidential
Information, Proprietary Information, or Trade Secrets to third parties.
Confidential Information, Proprietary Information, and Trade secrets include,
but are not limited to, any information gained in the course of your employment
with the Company that is marked as confidential or could reasonably be expected
to harm the Company if disclosed to third parties, including without limitation,
any information that could reasonably be expected to aid a competitor or
potential competitor in making inferences regarding the nature of the Company’s
business activities, where such inferences could reasonably be expected to allow
such competitor to compete more effectively with the Company. You agree that you
will not remove or disclose Company Confidential Information, Proprietary
Information or Trade Secrets. Unauthorized removal includes forwarding or
downloading confidential information to personal email or other electronic media
and/or copying the information to personal unencrypted thumb drives, cloud
storage or drop box. Immediately upon termination of your employment for any
reason, you will return to the Company all of the Company’s confidential and
other business materials that you have or that are in your possession or control
and all copies thereof, including all tangible embodiments thereof, whether in
hard copy or electronic format and you shall not retain any versions thereof on
any personal computer or any other media (e.g., flash drives, thumb drives,
external hard drives and the like). Nothing in this paragraph or Agreement
limits or prohibits your right to report potential violations of law, rules, or
regulations to, or communicate with, cooperate with, testify before, or
otherwise assist in an investigation or proceeding by, any government agency or
entity, or engage in any other conduct that is required or protected by law or
regulation, and you are not required to obtain the prior authorization of the
Company to do so and are not required to notify the Company that you have done
so. 



6

--------------------------------------------------------------------------------





(b)
Inventions. To the extent permitted by local law, you agree and/or reaffirm the
terms of all agreements related to inventions that you signed at the inception
of or during your employment, and agree to promptly disclose and assign to the
Company all of your interest in any and all inventions, discoveries,
improvements and business or marketing concepts related to the current or
contemplated business or activities of the Company, and which are conceived or
made by you, either alone or in conjunction with others, at any time or place
during the period you are employed by the Company. Upon request of the Company,
including after your termination, you agree to execute, at the Company’s
expense, any and all applications, assignments, or other documents which the
Company shall determine necessary to apply for and obtain letters patent to
protect the Company’s interest in such inventions, discoveries, and improvements
and to cooperate in good faith in any legal proceedings to protect the Company’s
intellectual property.

(c)
Non-Competition, Non-Solicitation and Related Covenants. By accepting this
Agreement, you agree to the restrictive covenants outlined in this section
unless expressly prohibited by local law or as follows: The post-termination
non-compete restrictions outlined in subparagraphs (i), (ii) and (v) of this
Section 3(c) do not apply to employees who are, at the time of termination from
employment by BMS, assigned to work for BMS resident full-time in the States of
California or North Dakota, except that should said employee accept employment
outside of California or North Dakota, all restrictions in Section 3(c),
including, but not limited to, those pertaining to post-termination activities,
shall be fully enforceable. There are no exemptions for any Award recipients
(including employee residents of the States of California and North Dakota)
regarding non-compete provisions while employed at the Company or from
subparagraphs (iii), (iv) and (vi) of this Section 3(c) during the entire
Non-Competition and Non-Solicitation Period.

Given the extent and nature of the confidential information that you have
obtained or will obtain during the course of your employment with the Company or
a subsidiary of the Company, it would be inevitable or, at the least,
substantially probable that such confidential information would be disclosed or
utilized by you should you obtain employment from, or otherwise become
associated with, an entity or person that is engaged in a business or enterprise
that directly competes with the Company. Even if not inevitable, it would be
impossible or impracticable for the Company to monitor your strict compliance
with your confidentiality obligations. Consequently, you agree that you will
not, directly or indirectly:
(i)
during the Non-Competition and Non-Solicitation Period (as defined below), own
or have any financial interest in a Competitive Business (as defined below),
except that nothing in this clause shall prevent you from owning one per cent or
less of the outstanding securities of any entity whose securities are traded on
a U.S. national securities exchange (including NASDAQ) or an equivalent foreign
exchange;



(ii)
during the Non-Competition and Non-Solicitation Period, whether or not for
compensation, either on your own behalf or as an employee, officer, agent,
consultant, director, owner, partner, joint venturer, shareholder, investor, or
in any other capacity, be actively connected with a Competitive Business or
otherwise advise or assist a Competitive Business with regard to any product,
investigational compound, technology, service, line of business, department or
business unit that competes with any product, technology, service, line of
business, department or business unit with which you worked or about which you
became familiar as a result of your employment with the Company or a subsidiary
of the Company. Notwithstanding the foregoing, after your employment with the
Company or a subsidiary of the Company terminates for any reason, you may be
affiliated with a Competitive Business provided that your affiliation does not
involve any product, investigational compound, technology or service, that
competes with any product, investigational compound, technology or service with
which you were involved within the last twelve months of your employment with
the Company or a subsidiary of the Company, including any product,
investigational compound, technology or service which the Company is developing
and of which you had knowledge, and you and the Competing Business provide the
Company written assurances of this fact prior to your commencing such
affiliation;



7

--------------------------------------------------------------------------------





(iii)
during the Non-Competition and Non-Solicitation Period, employ, solicit for
employment, solicit, induce, encourage, or participate in soliciting, inducing
or encouraging any Company employee who is employed by the Company or who was
employed by the Company within the twelve months preceding the termination of
your employment with the Company for any reason, to terminate or reduce his or
her or its relationship with the Company or any of its affiliates, successors or
assigns (the “Related Parties”);



(iv)
during the Non-Competition and Non-Solicitation Period, solicit, induce,
encourage, or appropriate or attempt to solicit, divert or appropriate, by use
of Confidential Information or otherwise, any existing or prospective customer,
vendor or supplier of the Company or any Related Parties to terminate, cancel or
otherwise reduce its relationship with the Company or any Related Parties;



(v)
during the Non-Competition and Non-Solicitation Period, contact, call upon or
solicit any existing customer of the Company or its Related Parties, or
prospective customer of the Company or its Related Parties, that you became
aware of or was introduced to in the course of your duties for the Company or
its Related Parties, or otherwise divert or take away from the Company or its
Related Parties the business of any current or prospective customer of the
Company or its Related Parties; or



(vi)
during the Non-Competition and Non-Solicitation Period, engage in any activity
that is harmful to the interests of the Company or its Related Parties,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.



(d)
Rescission, Forfeiture and Other Remedies. If the Company determines that you
have violated any applicable provisions of Section 3(c) above during the
Non-Competition and Non-Solicitation Period, in addition to injunctive relief
and damages, you agree and covenant that:

(i)
any unvested portion of the MSUs shall be immediately rescinded;



(ii)
you shall automatically forfeit any rights you may have with respect to the MSUs
as of the date of such determination;



(iii)
if any part of the MSUs vests within the twelve-month period immediately
preceding a violation of Section 3(c) above (or following the date of any such
violation), upon the Company’s demand, you shall immediately deliver to it a
certificate or certificates for shares of the Company’s Common Stock that you
acquired upon settlement of such MSUs (or an equivalent number of other shares);
and



(iv)
the foregoing remedies set forth in this Section 3(d) shall not be the Company’s
exclusive remedies. The Company reserves all other rights and remedies available
to it at law or in equity.



(e)
Definitions. For purposes of this Agreement, the following definitions shall
apply:

(i)
“Competitive Business” means any business that is engaged in or is about to
become engaged in the development, production or sale of any product, process or
service concerning the treatment of any disease, which product, process or
service resembles or competes with any product, process or service that was sold
by, or in development at, the Company or a subsidiary of the Company during your
employment with the Company or a subsidiary of the Company.





8

--------------------------------------------------------------------------------





(ii)
Because of the global nature of the Company’s business, it is agreed that the
restrictions set forth above shall apply in the “Restricted Area,” defined as
including without limitation the continent, country and the geographic regions
where you worked in and were responsible for while employed by the Company or a
subsidiary of the Company, and any other geographic area (country, province,
state, city or other political subdivision) in which the Company or a subsidiary
of the Company is engaged in business and/or is otherwise selling products or
services at the time you ceased working for the Company or a subsidiary of the
Company;

(A)
provided, however, that if a court of competent jurisdiction or other authority
determines the foregoing geographic scope is unenforceable, the “Restricted
Area” shall be defined as the continent, country and the geographic regions
where you worked and were responsible for while employed by the Company or a
subsidiary of the Company;



(B)
provided, however, that if a court of competent jurisdiction or other authority
determines that the foregoing geographic scope is unenforceable, the “Restricted
Area” shall be defined as the country in which you worked;



(C)
provided, however, that if a court of competent jurisdiction or other authority
determines that the foregoing geographic scope is unenforceable, the “Restricted
Area” shall be defined as the geographic regions that you serviced and were
responsible for while employed by the Company or a subsidiary of the Company.



(iii)
The “Non-Competition and Non-Solicitation Period” shall be the period during
which Employee is employed by the Company or a subsidiary of the Company and
twelve (12) months after the end of Employee’s term of employment with and/or
work for the Company or a subsidiary of the Company for any reason, (e.g.,
restriction applies regardless of the reason for termination and includes
voluntary and involuntary termination) (hereinafter “Termination Date”);

    
(A)
provided, however, that if a court of competent jurisdiction or other authority
determines that such period is unenforceable, the “Non-Competition and
Non-Solicitation Period” shall be the period of your employment and an
additional eleven (11) months after your employment Termination Date with the
Company or a subsidiary of the Company for any reason;



(B)
provided, however, that if a court of competent jurisdiction or other authority
determines that such period is unenforceable, the “Non-Competition and
Non-Solicitation Period” shall be the period of your employment and an
additional ten (10) months after your employment Termination Date with the
Company or a subsidiary of the Company for any reason;



(C)
provided further, in the event that the Company or a subsidiary of the Company
files an action to enforce rights arising out of this Agreement, the
Non-Competition and Non-Solicitation Period shall be extended for all periods of
time in which you are determined by the Court or other authority to have been in
violation of the provisions of Section 3(c).





9

--------------------------------------------------------------------------------





(f)
Severability. You acknowledge and agree that the period, scope and geographic
areas of restriction imposed upon you by this Section 3 are fair and reasonable
and are reasonably required for the protection of the Company. In case any one
or more of the provisions contained in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired and this Agreement shall nevertheless continue to be valid and
enforceable as though the invalid provisions were not part of this Agreement. If
the final judgment of a court of competent jurisdiction or other authority
declares that any term or provision hereof is invalid, illegal or unenforceable,
the parties agree that the court making such determination shall have the power
to reduce the scope, duration, area or applicability of the term or provision,
to delete specific words or phrases, or to replace any invalid, illegal or
unenforceable term or provision with a term or provision that is valid, legal
and enforceable to the maximum extent permissible under law and that comes
closest to expressing the intention of the invalid, illegal or unenforceable
term or provision. You acknowledge and agree that your covenants under this
Agreement are ancillary to your employment relationship with the Company or a
subsidiary of the Company, but shall be independent of any other contractual
relationship between you and the Company or a subsidiary of the Company.
Consequently, the existence of any claim or cause of action that you may have
against the Company or a subsidiary of the Company shall not constitute a
defense to the enforcement of this Agreement by the Company or a subsidiary of
the Company, nor an excuse for noncompliance with this Agreement.

(g)
Additional Remedies. You acknowledge and agree that any violation by you of this
paragraph will cause irreparable harm to the Company and its Related Parties and
the Company cannot be adequately compensated for such violation by damages.
Accordingly, if you violate or threaten to violate this Agreement, then, in
addition to any other rights or remedies that the Company may have in law or in
equity, the Company shall be entitled, without the posting of a bond or other
security, to obtain an injunction to stop or prevent such violation, including
but not limited to obtaining a temporary or preliminary injunction from a
Delaware court pursuant to Section 1(a) of the Mutual Arbitration Agreement and
Section 14 of this Agreement. You further agree that if the Company incurs legal
fees or costs in enforcing this Agreement, you will reimburse the Company for
such fees and costs.

(h)
Binding Obligations. These obligations shall be binding both upon you, your
assigns, executors, administrators and legal representatives. At the inception
of or during the course of your employment, you may have executed agreements
that contain similar terms. Those agreements remain in full force and effect. In
the event that there is a conflict between the terms of those agreements and
this Agreement, this Agreement will control.

(i)
Enforcement. The Company retains discretion regarding whether or not to enforce
the terms of the covenants contained in this Section 3 and its decision not to
do so in your instance or anyone’s case shall not be considered a waiver of the
Company’s right to do so.

(j)
Duty to Notify. During your employment with the Company and for a period of 12
months after your termination of employment from the Company, you shall
communicate your obligations under this Agreement to each subsequent employer.
In addition, you shall advise the Company of the name and address of your
intended future employer, including the title of the position accepted with the
subsequent employer. While employed at the Company, you are required to provide
this information immediately upon acceptance of a position with a new employer.
Once terminated from the Company, upon resignation from any subsequent employer.
The Company shall have the right to advise any subsequent employer of your
obligations hereunder.



10

--------------------------------------------------------------------------------





4.
Responsibility for TAXES



You acknowledge that, regardless of any action taken by the Company, any
subsidiary or affiliate of the Company, including your employer (“Employer”),
the ultimate liability for all income tax (including federal, state, local and
non-U.S. taxes), social security, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you or deemed by the Company or the Employer to be an
appropriate charge to you even if legally applicable to the Company or the
Employer (“Tax-Related Items”) is and remains your responsibility and may exceed
the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company, any subsidiary or affiliate and/or the Employer:
(a) make no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the MSUs, including the grant of
the MSUs, the vesting of MSUs, the conversion of the MSUs into shares of Common
Stock or the receipt of an equivalent cash payment, the subsequent sale of any
shares of Common Stock acquired at settlement and the receipt of any dividends;
and, (b) do not commit to structure the terms of the grant or any aspect of the
MSUs to reduce or eliminate your liability for Tax Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for Tax
Related Items in more than one jurisdiction.


Prior to the relevant taxable event, you agree to make adequate arrangements
satisfactory to the Company or the Employer to satisfy all Tax-Related Items. In
this regard, by your acceptance of the MSUs, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by one
or a combination of the following:


(a)
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or



(b)
withholding from proceeds of the sale of shares of Common Stock acquired upon
settlement of the MSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization
without further consent); or



(c)
withholding in shares of Common Stock to be issued upon settlement of the MSUs;



provided, however, if you are a Section 16 officer of the Company under the
Exchange Act, then the Company will withhold shares of Common Stock upon the
relevant taxable or tax withholding event, as applicable, unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (a) and
(b) above.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case, you may receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
Tax Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, you are deemed to have been issued the full number of shares of Common
Stock subject to the vested MSUs, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax‑Related
Items.


Finally, you agree to pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax‑Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares or the proceeds
of the sale of shares of Common Stock, if you fail to comply with your
obligations in connection with the Tax-Related Items.




11

--------------------------------------------------------------------------------





Notwithstanding anything in this Section 4 to the contrary, to avoid a
prohibited acceleration under Section 409A, if shares of Common Stock subject to
MSUs will be sold on your behalf (or withheld) to satisfy any Tax-Related Items
arising prior to the date of settlement of the MSUs, then to the extent that any
portion of the MSUs that is considered nonqualified deferred compensation
subject to Section 409A, then the number of such shares sold on your behalf (or
withheld) shall not exceed the number of shares that equals the liability for
Tax-Related Items with respect to such shares.


5.
DIVIDENDS AND ADJUSTMENTS



(a)
Dividends or dividend equivalents are not paid, accrued or accumulated on MSUs
during the Restricted Period, except as provided in Section 5(b).



(b)
The number of your MSUs and/or other related terms shall be appropriately
adjusted, in order to prevent dilution or enlargement of your rights with
respect to MSUs, to reflect any changes in the outstanding shares of Common
Stock resulting from any event referred to in Plan Section 11(c) or any other
“equity restructuring” as defined in FASB ASC Topic 718.



6.EFFECT ON OTHER BENEFITS


In no event shall the value, at any time, of the MSUs or any other payment under
this Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of the Company or
any subsidiary of the Company unless otherwise specifically provided for in such
plan. The MSUs and the underlying shares of Common Stock (or their cash
equivalent), and the income and value of the same, are not part of normal or
expected compensation or salary for any purpose including, but not limited to,
calculation of any severance, resignation, termination, redundancy or
end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related payments, pension or retirement benefits, or similar mandatory
payments.


7.
ACKNOWLEDGMENT OF NATURE OF PLAN AND MSUs



In accepting the MSUs, you acknowledge, understand and agree that:


(a)
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;



(b)
The Award of MSUs is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future awards of MSUs, or benefits in
lieu of MSUs even if MSUs have been awarded in the past;



(c)
All decisions with respect to future awards of MSUs or other awards, if any,
will be at the sole discretion of the Company;



(d)
Your participation in the Plan is voluntary;



(e)
The MSUs and the Common Stock subject to the MSUs are not intended to replace
any pension rights or compensation;



(f)
Unless otherwise agreed by the Company, the MSUs and the Common Stock subject to
the MSUs, and the income and value of the same, are not granted as consideration
for, or in connection with, the service you may provide as a director of a
subsidiary or an affiliate of the Company;



(g)
The future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;





12

--------------------------------------------------------------------------------





(h)
No claim or entitlement to compensation or damages arises from the forfeiture of
MSUs, resulting from termination of your employment or other service
relationship with the Company, or any of its subsidiaries or affiliates or the
Employer (for any reason whatsoever and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where you are employed or
the terms of your employment agreement, if any);



(i)
Unless otherwise provided in the Plan or by the Company in its discretion, the
MSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the MSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company; and



(j)
The following provisions apply only if you are providing services outside the
United States: (i) the Award and the shares of Common Stock subject to the MSUs
are not part of normal or expected compensation or salary for any purpose; and
(ii) neither the Company, the Employer nor any subsidiary or affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
MSUs or of any amounts due to you pursuant to the settlement of the MSUs or the
subsequent sale of any shares of Common Stock acquired upon settlement.



8.NO ADVICE REGARDING GRANT


The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying shares of Common Stock. You should
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.


9.
RIGHT TO CONTINUED EMPLOYMENT



Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate of the Company or
any specific position or level of employment with the Company or any subsidiary
or affiliate of the Company or affect in any way the right of the Company or any
subsidiary or affiliate of the Company to terminate your employment without
prior notice at any time for any reason or no reason.


10.
ADMINISTRATION; UNFUNDED OBLIGATIONS



The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your MSUs and other obligations hereunder shall be
by means of bookkeeping entries on the books of the Company and shall not create
in you or any beneficiary any right to, or claim against any, specific assets of
the Company, nor result in the creation of any trust or escrow account for you
or any beneficiary. You and any of your beneficiaries entitled to any settlement
or distribution hereunder shall be a general creditor of the Company.


11.
DEEMED ACCEPTANCE



You are required to accept the terms and conditions set forth in this Agreement
prior to the first vest date in order for you to receive the Award granted to
you hereunder. If you wish to decline this Award, you must reject this Agreement
prior to the first vest date. For your benefit, if you have not rejected the
Agreement prior to the first vest date, you will be deemed to have automatically
accepted this Award and all the terms and conditions set forth in this
Agreement. Deemed acceptance will allow the shares to be released to you in a
timely manner and once released, you waive any right to assert that you have not
accepted the terms hereof.




13

--------------------------------------------------------------------------------





12.
AMENDMENT TO PLAN



This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that, subject to Sections 20, 22 and 24, and the provisions of
the Addendum hereto, the Award which is the subject of this Agreement may not be
materially adversely affected by any amendment or termination of the Plan
approved after the Award Date without your written consent.


13.
SEVERABILITY AND VALIDITY



The various provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


14.
GOVERNING LAW, JURISDICTION AND VENUE



This Agreement and Award grant shall be governed by the substantive laws (but
not the choice of law rules) of the State of Delaware. The forum in which
disputes arising under this Market Share Units grant and Agreement shall be
decided depends on whether you are subject to the Mutual Arbitration Agreement.


(a)    If you are subject to the Mutual Arbitration Agreement, any dispute that
arises under this Market Share Unit grant or Agreement shall be governed by the
Mutual Arbitration Agreement. Any application to a court under Section 1(a) of
the Mutual Arbitration Agreement for temporary or preliminary injunctive relief
in aid of arbitration or for the maintenance of the status quo pending
arbitration shall exclusively be brought and conducted in the courts of
Wilmington, Delaware, or the federal courts for the United States District Court
for the District of Delaware, and no other courts where this Market Share Unit
grant is made and/or performed. The parties hereby submit to and consent to the
jurisdiction of the State of Delaware for purposes of any such application for
injunctive relief.


(b)    If you are not subject to the Mutual Arbitration Agreement, this
Agreement and Award grant shall be governed by the substantive laws (but not the
choice of law rules) of the State of Delaware. For purposes of litigating any
dispute that arises under this Market Share Unit grant or Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of Delaware, agree
that such litigation shall exclusively be conducted in the courts of Wilmington,
Delaware, or the federal courts for the United States District Court for the
District of Delaware, and no other courts where this Market Share Unit grant is
made and/or performed.


15.
SUCCESSORS



This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.


16.
DATA PRIVACY



You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.


You understand that the Company, any subsidiary and/or the Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, email address, date of birth, social
security number, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all MSUs or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor
(“Data”), for the purpose of implementing, administering and managing the Plan.




14

--------------------------------------------------------------------------------





You understand that Data may be transferred to Fidelity, or such other stock
plan service provider as may be selected by the Company in the future, which
assists in the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient's country (e.g. the United States) may have
different data privacy laws and protections than your country. In this case,
appropriate safeguards will be taken by the Company to ensure that your Data is
processed with an adequate level of protection and in compliance with applicable
local laws and regulation (especially through contractual clauses like European
Model Clauses for European countries). You understand that if you reside outside
the United States, you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, Fidelity and other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares of Common Stock received
upon vesting of the MSUs may be deposited. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting your local
human resources representative. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your employment status or service with
the Employer will not be affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you MSUs
or other equity awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.


Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
my participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you will not
be able to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or the Employer.


17.
ELECTRONIC DELIVERY AND ACCEPTANCE



The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic systems established and
maintained by the Company or a third-party designated by the Company.


18.
INSIDER TRADING/MARKET ABUSE LAWS



You acknowledge that, depending on your country or broker’s country, or the
country in which Common Stock is listed, you may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect your ability to accept, acquire, sell or attempt to sell, or otherwise
dispose of the shares of Common Stock, rights to shares of Common Stock (e.g.,
MSUs) or rights linked to the value of Common Stock, during such times as you
are considered to have “inside information” regarding the Company (as defined by
the laws or regulations in applicable jurisdictions, including the United States
and your country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before possessing inside
information. Furthermore, you may be prohibited from (i) disclosing insider
information to any third party, including fellow employees (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them to
otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you should speak to your personal advisor on this matter.


15

--------------------------------------------------------------------------------





19.
LANGUAGE



If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


20.
COMPLIANCE WITH LAWS AND REGULATIONS



Notwithstanding any other provisions of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the shares of Common Stock, you understand that the
Company will not be obligated to issue any shares of Common Stock pursuant to
the vesting of the MSUs, if the issuance of such Common Stock shall constitute a
violation by you or the Company of any provision of law or regulation of any
governmental authority. Further, you agree that the Company shall have
unilateral authority to amend the Plan and the Agreement without your consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares. Any determination by the Company in this regard shall be
final, binding and conclusive.


21.
ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER



This Agreement contains the entire understanding of the parties, provided that,
if you are subject to the Mutual Arbitration Agreement, then the Mutual
Arbitration Agreement is hereby incorporated into and made a part of this
Agreement. Subject to Sections 20, 22 and 24, and the provisions of the
Addendum, this Agreement shall not be modified or amended except in writing duly
signed by the parties, except that the Company may adopt a modification or
amendment to the Agreement that is not materially adverse to you in writing
signed only by the Company. Any waiver of any right or failure to perform under
this Agreement shall be in writing signed by the party granting the waiver and
shall not be deemed a waiver of any subsequent failure to perform.


22.
ADDENDUM



Your MSUs shall be subject to any special provisions set forth in the Addendum
to this Agreement for your country, if any. If you relocate to one of the
countries included in the Addendum, the special provisions for such country
shall apply to you, without your consent, to the extent the Company determines
that the application of such provisions is necessary or advisable for legal or
administrative reasons. The Addendum, if any, constitutes part of this
Agreement.


23.
FOREIGN ASSET/ACCOUNT REPORTING REQUIREMENTS AND EXCHANGE CONTROLS



Your country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold shares of Common Stock under the Plan or cash received from participating
in the Plan (including from any dividends paid on shares of Common Stock sale
proceeds resulting from the sale of shares of Common Stock acquired under the
Plan) in a brokerage or bank account outside your country. You may be required
to report such accounts, assets or transactions to the tax or other authorities
in your country. You also may be required to repatriate sale proceeds or other
funds received as a result of your participation in the Plan to your country
through a designated bank or broker within a certain time after receipt. You
acknowledge that it is your responsibility to be compliant with such
regulations, and you should consult your personal legal advisor for any details.




16

--------------------------------------------------------------------------------





24.
IMPOSITION OF OTHER REQUIREMENTS



The Company reserves the right to impose other requirements on your
participation in the Plan, on the MSUs and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


For the Company
Bristol-Myers Squibb Company
                        


By: ____________________________________________




I have read this Agreement in its entirety. I understand that this Award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company. I acknowledge and agree that sales of
shares will be subject to the Company’s policies regulating trading by
employees. In accepting this Award, I hereby agree that Fidelity, or such other
vendor as the Company may choose to administer the Plan, may provide the Company
with any and all account information for the administration of this Award.


I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement, including, but not limited to, post-employment obligations related to
non-competition and non-solicitation.


17

--------------------------------------------------------------------------------






Addendum


BRISTOL-MYERS SQUIBB COMPANY
SPECIAL PROVISIONS FOR MSUs IN CERTAIN COUNTRIES


Unless otherwise provided below, capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Agreement.
This Addendum includes special country-specific terms that apply if you are
residing and/or working in one of the countries listed below. This Addendum is
part of the Agreement.
This Addendum also includes information of which you should be aware with
respect to your participation in the Plan. For example, certain individual
exchange control reporting requirements may apply upon vesting of the MSUs
and/or sale of Common Stock. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2018 and is provided for informational purposes. Such laws are often
complex and change frequently, and results may be different based on the
particular facts and circumstances. As a result, the Company strongly recommends
that you do not rely on the information noted herein as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time your MSUs vest or are
settled, or you sell shares of Common Stock acquired under the Plan.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you currently are residing and/or working, transfer employment after the
MSUs are granted to you, or are considered a resident of another country for
local law purposes, the information contained herein for the country you are
residing and/or working in at the time of grant may not be applicable to you,
and the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to you. If you transfer
residency and/or employment to another country or are considered a resident of
another country listed in the Addendum after the MSUs are granted to you, the
terms and/or information contained for that new country (rather than the
original grant country) may be applicable to you.
All Countries
Retirement. The following provision supplements Sections 2(c) and 2(d) of the
Agreement:
Notwithstanding the foregoing, if the Company receives a legal opinion that
there has been a legal judgment and/or legal development in your jurisdiction
that likely would result in the favorable treatment that applies to the MSUs in
the event of your Retirement being deemed unlawful and/or discriminatory, the
provisions of Sections 2(c) and (d) regarding the treatment of the MSUs in the
event of your Retirement shall not be applicable to you.
Argentina
Labor Law Policy and Acknowledgement. This provision supplements Section 7 of
the Agreement:
By accepting the MSUs, you acknowledge and agree that the grant of MSUs is made
by the Company (not the Employer) in its sole discretion and that the value of
the MSUs or any shares of Common Stock acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including,
but not limited to, the calculation of (i) any labor benefits including, but not
limited to, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (ii) any
termination or severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered
salary or wages for any purpose under Argentine labor law, you acknowledge and
agree that such benefits shall not accrue more frequently than on each vesting
date.


18

--------------------------------------------------------------------------------





Securities Law Information. Neither the MSUs nor the underlying shares of Common
Stock are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.
Exchange Control Information. Certain restrictions and requirements may apply if
and when you transfer proceeds from the sale of shares of Common Stock or any
cash dividends paid with respect to such shares into Argentina.
Exchange control regulations in Argentina are subject to change. You should
speak with your personal legal advisor regarding any exchange control
obligations that you may have prior to vesting in the MSUs or remitting funds
into Argentina, as you are responsible for complying with applicable exchange
control laws.
Foreign Asset/Account Reporting Information. Argentinian residents must report
any shares of Common Stock acquired under the Plan and held by the resident as
of December 31st of each year to the Argentine tax authorities on their annual
tax return for that year.


Australia
Compliance with Laws. Notwithstanding anything else in the Agreement, you will
not be entitled to and shall not claim any benefit under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits. Further, the Employer is under no obligation to seek or obtain
the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.
Australian Offer Document. The offer of MSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
offer of MSUs to Australian resident employees, which will be provided to you
with the Agreement.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Austria
Exchange Control Information. If you hold shares of Common Stock under the Plan
outside of Austria (even if you hold them outside of Austria at a branch of an
Austrian bank) or cash (including proceeds from the sale of Common Stock), you
may be required to submit a report to the Austrian National Bank as follows: (i)
on a quarterly basis if the value of the Common Stock as of any given quarter
meets or exceeds €30,000,000; and (ii) on an annual basis if the value of the
Common Stock as of December 31 meets or exceeds €5,000,000. The deadline to file
the quarterly report is the 15th day of the month following the end of the
respective quarter. The deadline to file the annual report is January 31 of the
following year.
When shares of Common Stock are sold, there may be exchange control obligations
if the cash proceeds from the sale are held outside Austria. If the transaction
volume of all your cash accounts abroad meets or exceeds €10,000,000, the
movements and the balance of all accounts must be reported monthly, as of the
last day of the month, on or before the fifteenth day of the following month. If
the transaction value of all cash accounts abroad is less than €10,000,000, no
ongoing reporting requirements apply.


19

--------------------------------------------------------------------------------





Belgium
Foreign Asset/Account Reporting Information. If you are a Belgian resident, you
are required to report any taxable income attributable to the grant of the MSUs
on your annual tax return. In addition, if you are a Belgian resident, you are
required to report any securities held (including shares of Common Stock) or
bank accounts (including brokerage accounts) you maintain outside of Belgium on
your annual tax return. In a separate report, you will be required to provide
the National Bank of Belgium with certain details regarding such foreign
accounts (including the account number, bank name and country in which any such
account was opened). The forms to complete this report are available on the
website of the National Bank of Belgium.
Stock Exchange Tax Information. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker. The stock exchange tax likely will apply when shares of
Common Stock acquired under the Plan are sold. You should consult with your tax
or financial advisor for additional details on your obligations with respect to
the stock exchange tax.


Brazil


Labor Law Policy and Acknowledgement. This provision supplements Section 7 of
the Agreement:
By accepting the MSUs, you acknowledge and agree that (i) you are making an
investment decision, (ii) shares of Common Stock will be issued to you only if
the vesting conditions are met and you meet the employment conditions during the
Restricted Period and (iii) the value of the underlying shares of Common Stock
is not fixed and may increase or decrease in value over the Restricted Period.
Compliance with Laws. By accepting the MSUs, you agree that you will comply with
Brazilian law when you vest in the MSUs and sell shares of Common Stock. You
also agree to report and pay any and all taxes associated with the vesting of
the MSUs, the sale of the shares of Common Stock acquired pursuant to the Plan
and the receipt of any dividends.
Foreign Asset/Account Reporting Information. You must prepare and submit a
declaration of assets and rights held outside of Brazil to the Central Bank on
an annual basis if you hold assets or rights valued at more than US$100,000.
Quarterly reporting is required if such amount exceeds US$100,000,000. The
assets and rights that must be reported include shares of Common Stock.
Tax on Financial Transaction (IOF). Repatriation of funds (e.g., sale proceeds)
into Brazil and the conversion of USD into BRL associated with such fund
transfers may be subject to the Tax on Financial Transactions. It is your
responsibility to comply with any applicable Tax on Financial Transactions
arising from your participation in the Plan.
Bulgaria
Foreign Asset/Account Reporting Information. You may be required to report
annually to the Bulgarian National Bank, as of March 31 of each year, details of
your receivables in bank accounts held abroad as well as your securities held
abroad if the aggregate value of such receivables and securities is equal to or
exceeds BGN 50,000 as of the previous calendar year-end.
Canada
Settlement of MSUs. Notwithstanding any terms or conditions of the Plan or the
Agreement to the contrary, MSUs will be settled in shares of Common Stock only,
not cash.
Securities Law Information. You acknowledge and agree that you will sell shares
of Common Stock acquired through participation in the Plan only outside of
Canada through the facilities of a stock exchange on which the Common Stock is
listed. Currently, the shares of Common Stock are listed on the New York Stock
Exchange.


20

--------------------------------------------------------------------------------





Termination of Employment. This provision replaces the second paragraph of
Section 2(i)(v) of the Agreement:
In the event of termination of your employment or other service relationship
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), unless otherwise provided in this
Agreement or the Plan, your right to vest in the MSUs, if any, will terminate
effective as of the date that is the earlier of (1) the date upon which your
employment with the Company or any of its subsidiaries is terminated; (2) the
date you are no longer actively employed by or providing services to the Company
or any of its subsidiaries; or (3) the date you receive written notice of
termination of employment, regardless of any notice period or period of pay in
lieu of such notice required under applicable laws (including, but not limited
to statutory law, regulatory law and/or common law); the Committee shall have
the exclusive discretion to determine when you are no longer employed or
actively providing services for purposes of the MSUs (including whether you may
still be considered employed or actively providing services while on a leave of
absence).
Foreign Asset/Account Reporting Information. You may be required to report your
foreign specified property on Form T1135 (Foreign Income Verification Statement)
if the total cost of your foreign specified property exceeds C$100,000 at any
time in the year. Foreign property includes cash held outside of Canada and
shares of Common Stock acquired under the Plan, and rights to receive shares of
Common Stock (e.g., MSUs). Thus, MSUs must be reported - generally at a nil cost
- if the C$100,000 cost threshold is exceeded because of other foreign specified
property. The Form T1135 must be filed by April 30 of the following year. When
shares of Common Stock are acquired, their cost generally is the adjusted cost
base (“ACB”) of the shares of Common Stock. The ACB would ordinarily equal the
fair market value of the shares of Common Stock at the time of acquisition, but
if you own other shares of Common Stock of the same company, this ACB may have
to be averaged with the ACB of the other shares of Common Stock. You should
consult with your personal tax advisor to determine your reporting requirements.
The following provision applies if you are resident in Quebec:
Data Privacy. This provision supplements Section 16 of the Agreement:
You hereby authorize the Company, the Employer and their representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved with the administration and operation
of the Plan. You further authorize the Company and its subsidiaries to disclose
and discuss the Plan with their advisors. You further authorize the Company and
its subsidiaries to record such information and to keep such information in your
employee file.
Chile
Securities Law Information. The offer of the MSUs constitutes a private offering
in Chile effective as of the Award Date. The offer of MSUs is made subject to
general ruling n° 336 of the Commission for the Financial Market (Comisión para
el Mercado Financiero, “CMF”).   The offer refers to securities not registered
at the securities registry or at the foreign securities registry of the CMF,
and, therefore, such securities are not subject to oversight of the CMF.  Given
the MSUs are not registered in Chile, the Company is not required to provide
information about the MSUs or shares of Common Stock in Chile. Unless the MSUs
and/or the shares of Common Stock are registered with the CMF, a public offering
of such securities cannot be made in Chile.
Esta oferta de Unidades de Acciones Restringidas (“RSU”) constituye una oferta
privada de valores en Chile y se inicia en la Fecha de la Concesión. Esta oferta
de RSU se acoge a las disposiciones de la Norma de Carácter General Nº 336 (“NCG
336”) de la Comisión para el Mercado Financiero (“CMF”).  Esta oferta versa
sobre valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la CMF, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse los RSU de valores no registrados en Chile,
no existe obligación por parte de la Compañía de entregar en Chile información
pública respecto de los RSU or sus Acciones. Estos valores no podrán ser objeto
de oferta pública en Chile mientras no sean inscritos en el Registro de Valores
correspondiente.


21

--------------------------------------------------------------------------------





Exchange Control Information. You are responsible for complying with foreign
exchange requirements in Chile. You should consult with your personal legal
advisor regarding any applicable exchange control obligations prior to vesting
in the MSUs or receiving proceeds from the sale of shares of Common Stock
acquired at vesting or cash dividends.
You are not required to repatriate funds obtained from the sale of shares of
Common Stock or the receipt of any dividends. However, if you decide to
repatriate such funds, you must do so through the Formal Exchange Market if the
amount of funds exceeds US$10,000. In such case, you must report the payment to
a commercial bank or registered foreign exchange office receiving the funds. If
your aggregate investments held outside of Chile exceed US$5,000,000 (including
shares of Common Stock and any cash proceeds obtained under the Plan) in the
relevant calendar year, you must report the investments quarterly to the Central
Bank. Annex 3.1 of Chapter XII of the Foreign Exchange Regulations must be used
to file this report. Please note that exchange control regulations in Chile are
subject to change.
Foreign Asset/Account Reporting Information. The Chilean Internal Revenue
Service (“CIRS”) requires all taxpayers to provide information annually
regarding: (i) the taxes paid abroad which they will use as a credit against
Chilean income taxes, and (ii) the results of foreign investments, which must be
submitted electronically through the CIRS website at www.sii.cl in accordance
with the applicable deadlines.


Investments abroad also must be registered with the CIRS for you to be entitled
to a foreign tax credit for any tax withheld on dividends abroad, if applicable,
and such registration also provides evidence of the acquisition price of the
shares of Common Stock (which will be zero) which you will need when the shares
of Common Stock are sold. You should consult with your personal legal advisor
regarding how to register with the CIRS as you may be ineligible to receive
certain foreign tax credits if you fail to meet the applicable reporting
requirements.
China
The following provisions apply if you are subject to the exchange control
regulations in China, as determined by the Company in its sole discretion:
Sales of Shares of Common Stock. To comply with exchange control regulations in
China, you agree that the Company is authorized to force the sale of shares of
Common Stock to be issued to you upon vesting and settlement of the MSUs at any
time (including immediately upon vesting or after termination of your
employment, as described below), and you expressly authorize the Company’s
designated broker to complete the sale of such shares of Common Stock. You agree
to sign any agreements, forms and/or consents that may be reasonably requested
by the Company (or the designated broker) to effectuate the sale of the shares
of Common Stock and shall otherwise cooperate with the Company with respect to
such matters, provided that you shall not be permitted to exercise any influence
over how, when or whether the sales occur. You acknowledge that the Company’s
designated broker is under no obligation to arrange for the sale of the shares
of Common Stock at any particular price.
Upon the sale of the shares of Common Stock, the Company agrees to pay the cash
proceeds from the sale of Common Stock (less any applicable Tax-Related Items,
brokerage fees or commissions) to you in accordance with applicable exchange
control laws and regulations including, but not limited to, the restrictions set
forth in this Addendum for China below under “Exchange Control Information.” Due
to fluctuations in the Common Stock price and/or applicable exchange rates
between the vesting date and (if later) the date on which the shares of Common
Stock are sold, the amount of proceeds realized upon sale may be more or less
than the market value of the shares of Common Stock on the vesting date (which
typically is the amount relevant to determining your Tax-Related Items
liability). You understand and agree that the Company is not responsible for the
amount of any loss you may incur and that the Company assumes no liability for
any fluctuations in the Common Stock price and/or any applicable exchange rate.


22

--------------------------------------------------------------------------------





Treatment of Shares of Common Stock and MSUs Upon Termination of Employment. Due
to exchange control regulations in China, you understand and agree that any
shares of Common Stock acquired under the Plan and held by you in your brokerage
account must be sold no later than the last business day of the month following
the month of your termination of employment, or within such other period as
determined by the Company or required by the China State Administration of
Foreign Exchange (“SAFE”) (the “Mandatory Sale Date”). This includes any portion
of shares of Common Stock that vest upon your termination of employment. For
example, if your termination of employment occurs on March 14, 2018, then the
Mandatory Sale Date will be April 30, 2018. You understand that any shares of
Common Stock held by you that have not been sold by the Mandatory Sale Date will
automatically be sold by the Company’s designated broker at the Company’s
direction (on your behalf pursuant to this authorization without further
consent), as described under "Sales of Shares of Common Stock" above.
If all or a portion of your MSUs become distributable upon your termination of
employment or at some time following your termination of employment, that
portion will vest and become distributable immediately upon termination of your
employment. Any shares of Common Stock distributed to you according to this
paragraph must be sold by the Mandatory Sale Date or will be sold by the
Company’s designated broker at the Company’s direction (on your behalf pursuant
to this authorization without further consent), as described under "Sales of
Shares of Common Stock" above. You will not continue to vest in MSUs or be
entitled to any portion of MSUs after your termination of employment.


Exchange Control Information. You understand and agree that, to facilitate
compliance with exchange control requirements, you are required to hold any
shares of Common Stock to be issued to you upon vesting and settlement of the
MSUs in the account that has been established for you with the Company's
designated broker and you acknowledge that you are prohibited from transferring
any such shares of Common Stock to another brokerage account. In addition, you
are required to immediately repatriate to China the cash proceeds from the sale
of the shares of Common Stock issued upon vesting and settlement of the MSUs and
any dividends paid on such shares of Common Stock. You further understand that,
such repatriation of the cash proceeds will be effectuated through a special
exchange control account established by the Company or its subsidiaries, and you
hereby consent and agree that the proceeds may be transferred to such special
account prior to being delivered to you. The Company may deliver the proceeds to
you in U.S. dollars or local currency at the Company’s discretion. If the
proceeds are paid in U.S. dollars, you understand that you will be required to
set up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to you and due to fluctuations in the Common
Stock trading price and/or the U.S. dollar/PRC exchange rate between the
sale/payment date and (if later) when the proceeds can be converted into local
currency, the proceeds that you receive may be more or less than the market
value of the Common Stock on the sale/payment date (which is the amount relevant
to determining your tax liability). You agree to bear the risk of any currency
fluctuation between the sale/payment date and the date of conversion of the
proceeds into local currency.
You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements in China.
Foreign Asset/Account Reporting Information. PRC residents are required to
report to SAFE details of their foreign financial assets and liabilities, as
well as details of any economic transactions conducted with non-PRC residents,
either directly or through financial institutions.  Under these rules, you may
be subject to reporting obligations for the Common Stock or equity awards,
including MSUs acquired under the Plan and Plan-related transactions. It is your
responsibility to comply with this reporting obligation and you should consult
your personal advisor in this regard.
Colombia
Labor Law Policy and Acknowledgement. By accepting your Award of MSUs, you
expressly acknowledge that, pursuant to Article 15 of Law 50/1990 (Article 128
of the Colombian Labor Code), the MSUs and any payments you receive pursuant to
the MSUs are wholly discretionary and are a benefit of an extraordinary nature
that do not exclusively depend on your performance. Accordingly, the Plan, the
MSUs and related benefits do not constitute a component of “salary” for any
legal purpose, including for purposes of calculating any and all labor benefits,
such as fringe benefits, vacation pay, termination or other indemnities, payroll
taxes, social insurance contributions, or any other outstanding
employment-related amounts, subject to the limitations provided in Law
1393/2010.


23

--------------------------------------------------------------------------------





Exchange Control Information. Investments in assets located outside of Colombia
(including Common Stock) are subject to registration with the Central Bank
(Banco de la República) if the aggregate value of such investments is US$500,000
or more (as of December 31 of the applicable calendar year). Further, upon the
sale of any Common Stock that you have registered with the Central Bank, you
must cancel the registration by March 31 of the following year. You may be
subject to fines if you fail to cancel such registration. When investments held
abroad are sold or otherwise disposed of, regardless of whether they have been
registered with the Central Bank, you may be required to repatriate the proceeds
to Colombia by selling currency to a Colombian bank and filing the appropriate
form. Exchange control regulations change frequently and without notice;
therefore, you should consult with your personal legal advisor to ensure
compliance with the applicable requirements.
Securities Law Information. The shares of Common Stock are not and will not be
registered with the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and therefore the shares of Common Stock may not
be offered to the public in Colombia. Nothing in this document should be
construed as the making of a public offer of securities in Colombia.
Czech Republic
Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the MSUs and the opening and
maintenance of a foreign account. However, because exchange control regulations
change frequently and without notice, you should consult your personal legal
advisor prior to the vesting of the MSUs and the sale of shares of Common Stock
and before opening any foreign accounts in connection with the Plan to ensure
compliance with current regulations. It is your responsibility to comply with
any applicable Czech exchange control laws.
Denmark
Stock Option Act. You acknowledge that you have received an Employer Statement
in Danish. Notwithstanding any provisions in the Agreement to the contrary, if
you are determined to be an “Employee,” as defined in section 2 of the Danish
Act on the Use of Rights to Purchase or Subscribe for Shares etc. in Employment
Relationships (the “Stock Option Act”), the treatment of the MSUs upon
termination of employment shall be governed by the Stock Option Act. However, if
the provisions in the Agreement or the Plan governing the treatment of the MSUs
upon termination of employment are more favorable, the provisions of the
Agreement or the Plan will govern.
Foreign Asset/Account Reporting Information. If you establish an account holding
shares of Common Stock or an account holding cash outside Denmark, you must
report the account to the Danish Tax Administration. The form may be obtained
from a local bank. Please note that these obligations are separate from and in
addition to the obligations described below.
Securities/Tax Reporting Information. You may hold shares of Common Stock
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank. If shares
of Common Stock are held with a non-Danish broker or bank, you are required to
inform the Danish Tax Administration about the safety-deposit account. For this
purpose, you must file a Form V (Erklaering V) with the Danish Tax
Administration. You must sign the Form V and the broker or bank may sign the
Form V. By signing the Form V, the bank/broker undertakes an obligation, without
further request each year not later than February 1 of the year following the
calendar year to which the information relates, to forward certain information
to the Danish Tax Administration concerning the content of the safety-deposit
account. In the event that the applicable broker or bank with which the
safety-deposit account is held does not wish to, or, pursuant to the laws of the
country in question, is not allowed to assume such obligation to report, you
acknowledge that you are solely responsible for providing certain details
regarding the foreign brokerage or bank account and any shares of Common Stock
acquired at vesting and held in such account to the Danish Tax Administration as
part of your annual income tax return. By signing the Form V, you at the same
time authorizes the Danish Tax Administration to examine the account. A sample
of the Form V can be found at the following website: www.skat.dk.


24

--------------------------------------------------------------------------------





In addition, when you open a brokerage account (or a deposit account) outside of
Denmark, the account will be treated as a deposit account because cash can be
held in the account. Therefore, you must also file a Form K (Erklaering K) with
the Danish Tax Administration. Both you and the bank/broker must sign the Form
K, unless an exemption from the broker/bank signature requirement is granted by
the Danish Tax Administration. It is possible to seek the exemption on the Form
K, which you should do at the time you submit the Form K. By signing the Form K,
the bank/broker undertakes an obligation, without further request each year, not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the deposit account. In the event that
the applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, you acknowledge that you are
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of your annual income
tax return. By signing the Form K, you at the same time authorizes the Danish
Tax Administration to examine the account. A sample of Form K can be found at
the following website: www.skat.dk.
Egypt
Exchange Control Information. If you transfer funds into Egypt in connection
with the MSUs, you are required to transfer the funds through a registered bank
in Egypt.
Estonia
Language Acknowledgement
By accepting the grant of the MSUs, you confirm having read and understood the
documents related to the grant (the Agreement and the Plan), which were provided
in the English language, and that you do not need the translation thereof into
the Estonian language. You accept the terms of those documents accordingly.
Võttes vastu MSU-de pakkumise, kinnitad, et oled ingliskeelsena esitatud
pakkumisega seotud dokumendid (Lepingu ja Plaani) läbi lugenud ja nendest aru
saanud ning et ei vaja nende tõlkimist eesti keelde. Sellest tulenevalt nõustud
viidatud dokumentide tingimustega.



Finland
There are no country-specific provisions.
France
Language Acknowledgement
En signant et renvoyant le présent document décrivant les termes et conditions
de votre attribution, vous confirmez ainsi avoir lu et compris les documents
relatifs á cette attribution (le Plan et ce Contrat d’Attribution) qui vous ont
été communiqués en langue anglaise.
By accepting your MSUs, you confirm having read and understood the documents
relating to this grant (the Plan and this Agreement) which were provided to you
in English.
Tax Information. The MSUs are not intended to be French-qualified awards.
Foreign Asset/Account Reporting Information. If you hold cash or shares of
Common Stock outside of France or maintain a foreign bank or brokerage account,
(including accounts that were opened and closed during the tax year) you are
required to report such to the French tax authorities on a special form together
with your annual tax return.  Failure to comply could trigger significant
penalties. Further, if you have a foreign account balance exceeding €1,000,000,
you may have additional monthly reporting obligations.


25

--------------------------------------------------------------------------------





Germany
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported to the German Federal Bank. The German Federal Bank no longer accepts
reports in paper form and all reports must be filed electronically. The
electronic “General Statistics Reporting Portal” (Allgemeines Meldeportal
Statistik) can be accessed on the German Federal Bank’s website:
www.bundesbank.de.
In the event that you make or receive a payment in excess of this amount, you
are responsible for complying with applicable reporting requirements.
Greece
There are no country-specific provisions.
Hong Kong
Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the offer. If you are in any doubt about any of the
contents of the Agreement, including this Addendum, or the Plan, or any other
incidental communication materials, you should obtain independent professional
advice. The MSUs and any shares of Common Stock issued at vesting do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company or its subsidiaries. The Agreement, including
this Addendum, the Plan and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. The MSUs are intended only for the personal use of
each eligible employee of the Employer, the Company or any subsidiary and may
not be distributed to any other person.
Settlement of MSUs and Sale of Common Stock. Notwithstanding any terms or
conditions of the Plan or the Agreement to the contrary, MSUs will be settled in
shares of Common Stock only, not cash. In addition, notwithstanding any terms or
conditions of the Plan or the Agreement to the contrary, no shares of Common
Stock acquired under the Plan can be offered to the public or otherwise disposed
of prior to six months from the Award Date. Any shares of Common Stock received
at vesting are accepted as a personal investment.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).
Hungary
There are no country-specific provisions.
India
Exchange Control Information. You must repatriate all proceeds received from the
sale of shares to India and all proceeds from the receipt of cash dividends
within such time prescribed under applicable India exchange control laws as may
be amended from time to time. You must maintain the foreign inward remittance
certificate received from the bank where the foreign currency is deposited in
the event that the Reserve Bank of India or the Company or the Employer requests
proof of repatriation. It is your responsibility to comply with applicable
exchange control laws in India.


26

--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. You are required to declare in your
annual tax return (a) any foreign assets held by you (including shares of Common
Stock held outside India) or (b) any foreign bank accounts for which you have
signing authority. Increased penalties for failing to report these foreign
assets/accounts have been introduced. You are responsible for complying with
this reporting obligation and is advised to confer with your personal legal
advisor in this regard.
Ireland
Acknowledgement of Nature of Plan and MSUs.  This provision supplements Section
7 of the Agreement:


In accepting this Agreement, you understand and agree that the benefits received
under the Plan will not be taken into account for any redundancy or unfair
dismissal claim.
Israel
Settlement of MSUs and Sale of Common Stock. Upon the vesting of the MSUs, you
agree to the immediate sale of any shares of Common Stock to be issued to you
upon vesting and settlement of the MSUs. You further agree that the Company is
authorized to instruct its designated broker to assist with the mandatory sale
of such shares of Common Stock (on your behalf pursuant to this authorization)
and you expressly authorize the Company’s designated broker to complete the sale
of such shares of Common Stock. You acknowledge that the Company’s designated
broker is under no obligation to arrange for the sale of the shares of Common
Stock at any particular price. Upon the sale of the shares of Common Stock, the
Company agrees to pay the cash proceeds from the sale of the Common Stock to
you, less any brokerage fees or commissions and subject to any obligation to
satisfy Tax-Related Items. Due to fluctuations in the Common Stock price and/or
applicable exchange rates between the vesting date and (if later) the date on
which the shares of Common Stock are sold, the amount of proceeds ultimately
distributed to you may be more or less than the market value of the shares of
Common Stock on the vesting date (which typically is the amount relevant to
determining your Tax-Related Items liability). You understand and agree that the
Company is not responsible for the amount of any loss you may incur and that the
Company assumes no liability for any fluctuations in the Common Stock price
and/or any applicable exchange rate.
Italy
Data Privacy. This section replaces Section 16 of the Agreement:
Pursuant to Section 13 of the Legislative Decree no. 196/2003, you understand
that the Company and the Employer are the privacy representatives of the Company
in Italy and may hold and process certain personal information about you,
including, but not limited to, your name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of Common Stock or directorships held in the Company or
any subsidiaries, details of all MSUs or any other entitlement to Common Stock
awarded, canceled, vested, unvested or outstanding in your favor, and that the
Company and the Employer will process said data and other data lawfully received
from third parties (“Personal Data”) for the exclusive purpose of managing and
administering the Plan and complying with applicable laws, regulations and
Community legislation.
You also understand that providing the Company with Personal Data is mandatory
for compliance with laws and is necessary for the performance of the Plan and
that your denial to provide Personal Data would make it impossible for the
Company to perform its contractual obligations and may affect your ability to
participate in the Plan. Pursuant to Legislative Decree no. 196/2003, the
Controller of personal data processing is Bristol-Myers Squibb Company, 345 Park
Avenue, New York, New York 10154 U.S.A., and its Representative in Italy for
privacy purposes is: Anagni-Contrada Ceraso, Cotrada Fontana Del Ceraso, 03012
Anagni (FR), Italy.


27

--------------------------------------------------------------------------------





You understand that Personal Data will not be publicized, but it may be
accessible by the Employer as the privacy representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing, and by Fidelity or any other data processor appointed by
the Company. The updated list of processors and of the subjects to which Data
are communicated will remain available upon request from the Employer.
Furthermore, Personal Data may be transferred to banks, other financial
institutions or brokers involved in the management and administration of the
Plan. You understand that Personal Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addressees under applicable laws. In any event, Personal Data
will be stored only for the time needed to fulfill the purposes mentioned above.
You further understand that the Company and its subsidiaries will transfer
Personal Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and that the
Company and its subsidiaries may each further transfer Personal Data to third
parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Personal Data to
Fidelity or other third party with whom you may elect to deposit any shares of
Common Stock acquired under the Plan or any proceeds from the sale of such
Common Stock. Such recipients may receive, possess, use, retain and transfer
Personal Data in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan. You understand that
these recipients may be acting as controllers, processors or persons in charge
of processing, as the case may be, according to applicable privacy laws, and
that they may be located in or outside the European Economic Area, such as in
the United States or elsewhere, in countries that do not provide an adequate
level of data protection as intended under Italian privacy law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
You understand that Personal Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Personal Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of law and contractual
obligations related to implementation, administration and management of the Plan
which represents the legal basis for the processing. You understand that,
pursuant to section 7 of the Legislative Decree no. 196/2003, you have the right
at any moment to, including, but not limited to, obtain confirmation that
Personal Data exists or not, access, verify its contents, origin and accuracy,
delete, update, integrate, correct, block or stop, for legitimate reason, the
Personal Data processing. To exercise privacy rights, you should contact the
Employer. You also understand that you have the right to data portability and to
lodge a complain with the Italian supervisory authority. Furthermore, you are
aware that Personal Data will not be used for direct marketing purposes. In
addition, Personal Data provided can be reviewed and questions or complaints can
be addressed by contacting your human resources department.
Plan Document Acknowledgment. By accepting the MSUs, you acknowledge that you
have received a copy of the Plan, reviewed the Plan, the Agreement and this
Addendum in their entirety and fully understand and accept all provisions of the
Plan, the Agreement and this Addendum.


28

--------------------------------------------------------------------------------





In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the Agreement:
Section 4 (Responsibility for Taxes); Section 7 (Acknowledgement of Nature of
Plan and MSUs); Section 8 (No Advice Regarding Grant); Section 9 (Right to
Continued Employment); Section 11 (Deemed Acceptance); Section 13 (Severability
and Validity); Section 14 (Governing Law, Jurisdiction and Venue); Section 17
(Electronic Delivery and Acceptance); Section 18 (Insider Trading/Market Abuse
Laws); Section 19 (Language); Section 20 (Compliance with Laws and Regulations);
Section 21 (Entire Agreement and No Oral Modification or Waiver); Section 22
(Addendum); Section 23 (Foreign Asset/Account Reporting Requirements and
Exchange Controls); Section 24 (Imposition of Other Requirements), as well as
the Data Privacy provision above.
Foreign Asset/Account Reporting Information. If you are an Italian resident who,
at any time during the fiscal year, holds foreign financial assets (including
cash and shares of Common Stock) which may generate income taxable in Italy, you
are required to report these assets on your annual tax return for the year
during which the assets are held, or on a special form if no tax return is due.
These reporting obligations also apply if you are the beneficial owner of
foreign financial assets under Italian money laundering provisions.
Tax Information. Italian residents may be subject to tax on the value of
financial assets held outside of Italy. The taxable amount will be the fair
market value of the financial assets, assessed at the end of the calendar year.
For the purposes of the market value assessment, the documentation issued by the
Plan broker may be used. If you are subject to this foreign financial assets
tax, you will need to report the value of your financial assets held abroad in
your annual tax return. You are advised to consult your personal legal advisor
for additional information about the foreign financial assets tax.
Japan
Foreign Asset/Account Reporting Information. If you are a resident of Japan or a
foreign national who has established permanent residency in Japan, you will be
required to report details of any assets (including any shares of Common Stock
acquired under the Plan) held outside of Japan as of December 31st of each year,
to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15th of the following year. You
should consult with your personal tax advisor as to whether the reporting
obligation applies to you and whether you will be required to report details of
any outstanding MSUs or shares of Common Stock held by you in the report.
Korea
Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock or receipt of dividends in a single
transaction before July 18, 2017 are required to repatriate the proceeds to
Korea within three years of receipt. This requirement no longer applies to
transactions on or after July 18, 2017.
Foreign Asset/Account Reporting Information. You will be required to declare all
foreign accounts (i.e., non-Korean bank accounts, brokerage accounts, etc.) to
the Korean tax authorities and file a report if the monthly balance of such
accounts exceeds a certain limit (currently KRW 1 billion or an equivalent
amount in foreign currency). You should consult with your personal tax advisor
on how to value foreign accounts for purposes of this reporting requirement and
whether you are required to file a report with respect to such account.
Kuwait
Securities Law Notification. This Plan does not constitute the marketing or
offering of securities in Kuwait pursuant to Law No. 7 of 2010 as amended
(establishing the Capital Markets Authority) and its implementing regulations. 
Offerings under the Plan are being made only to eligible employees of your
Employer or the Company or any other subsidiary or affiliate of the Company.
Luxembourg
There are no country-specific provisions.


29

--------------------------------------------------------------------------------





Mexico
Labor Law Policy and Acknowledgment. By accepting this Award, you expressly
recognize that the Company, with offices at 345 Park Avenue, New York, New York
10154, U.S.A., is solely responsible for the administration of the Plan and that
your participation in the Plan and acquisition of shares does not constitute an
employment relationship between you and the Company since you are participating
in the Plan on a wholly commercial basis and your sole employer is Bristol-Myers
Squibb Company in Mexico (“BMS-Mexico”), not the Company in the United States.
Based on the foregoing, you expressly recognize that the Plan and the benefits
that you may derive from participation in the Plan do not establish any rights
between you and your employer, BMS-Mexico, and do not form part of the
employment conditions and/or benefits provided by BMS-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its subsidiaries,
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Política Laboral y Reconocimiento/Aceptación. Aceptando este Premio, el
participante reconoce que la Compañía, with offices at 345 Park Avenue, New
York, New York 10154, U.S.A., es el único responsable de la administración del
Plan y que la participación del Participante en el mismo y la adquisicion de
acciones no constituye de ninguna manera una relación laboral entre el
Participante y la Compañía, toda vez que la participación del participante en el
Plan deriva únicamente de una relación comercial con la Compañía, reconociendo
expresamente que el único empleador del participante lo es Bristol-Myers Squibb
Company en Mexico (“BMS-Mexico”), no es la Compañía en los Estados Unidos.
Derivado de lo anterior, el participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar del mismo no establecen ningún derecho entre el
participante y su empleador, BMS-México, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por BMS-México, y expresamente el
participante reconoce que cualquier modificación el Plan o la terminación del
mismo de manera alguna podrá ser interpretada como una modificación de los
condiciones de trabajo del participante.
Asimismo, el participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía. Se reserva el derecho absoluto para modificar y/o terminar la
participación del participante en cualquier momento, sin ninguna responsabilidad
para el participante.
Finalmente, el participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el participante otorga un
amplio y total finiquito a la Compañía, sus entidades relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
Netherlands
There are no country-specific provisions.
Norway
There are no country-specific provisions.


30

--------------------------------------------------------------------------------





Oman
Securities Law Notification. This Plan does not constitute the marketing or
offering of securities in Oman and consequently has not been registered or
approved by the Central Bank of Oman, the Omani Ministry of Commerce and
Industry, the Omani Capital Market Authority or any other authority in the
Sultanate of Oman.  Offerings under the Plan are being made only to eligible
employees of your Employer or the Company or any other subsidiary, affiliate or
joint venture of the Company.
Peru
Securities Law Information. The grant of MSUs is considered a private offering
in Peru; therefore, it is not subject to registration.
Labor Law Acknowledgement. The following provision supplements Section 7 of the
Agreement:
In accepting the Award of MSUs pursuant to this Agreement, you acknowledge that
the MSUs are being granted ex gratia to you with the purpose of rewarding you.
Poland
Foreign Asset/Account Reporting Information. Polish residents holding foreign
securities (including shares of Common Stock) and maintaining accounts abroad
(including any brokerage account) must report information to the National Bank
of Poland. Specifically, if the aggregate value of shares and cash (calculated
individually or together with all other assets/liabilities) held in such foreign
accounts exceeds PLN 7 million, Polish residents must file reports on the
transactions and balances of the accounts on a quarterly basis on special forms
that are available on the website of the National Bank of Poland.
Exchange Control Information. Polish residents are required to transfer funds
(i.e., in connection with the sale of shares of Common Stock) through a bank
account in Poland if the transferred amount into or out of Poland in any single
transaction exceeds a specified threshold (currently €15,000 unless the transfer
of funds is considered to be connected with the business activity of an
entrepreneur, in which case a lower threshold may apply). If you are a Polish
resident, you must also retain all documents connected with any foreign exchange
transactions you engage in for a period of five years, as measured from the end
of the year in which such transaction occurred.
You should consult with your personal legal advisor to determine what you must
do to fulfill any applicable reporting/exchange control duties.
Portugal
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua. Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.
Puerto Rico
There are no country-specific provisions.


31

--------------------------------------------------------------------------------





Romania
Language Consent. By accepting the grant of MSUs, you acknowledge that you are
proficient in reading and understanding English and fully understand the terms
of the documents related to the grant (the notice, the Agreement and the Plan),
which were provided in the English language. You accept the terms of those
documents accordingly.
Consimtamant cu privire la limba. Prin acceptarea acordarii de MSU-uri,
confirmati ca aveti un nivel adecvat de cunoastere in ce priveste cititirea si
intelegerea limbii engleze, ati citit si confirmati ca ati inteles pe deplin
termenii documentelor referitoare la acordare (anuntul, Acordul MSU si Planul),
care au fost furnizate in limba engleza. Acceptati termenii acestor documente in
consecinta.
Exchange Control Information. Any transfer of funds exceeding a certain
threshold (currently €15,000), whether via one transaction or several
transactions that appear to be linked to each other, must be reported to the
National Office for Prevention and Control of Money Laundering on specific forms
by the relevant bank or financial institution. If you deposit the proceeds from
the sale of your shares of Common Stock in a bank account in Romania, you may
have to provide the Romanian bank through which the operations are effected with
appropriate documentation regarding the receipt of the income. You should
consult with a personal legal advisor to determine whether you will be required
to submit such documentation to the Romanian bank.
Russia
Exchange Control Information. You acknowledge that you must repatriate the
proceeds from the sale of shares of Common Stock within a reasonably short time
of receipt. Such amounts must be initially credited to you through a foreign
currency account opened in your name at an authorized bank in Russia. After the
funds are initially received in Russia, they may be further remitted to foreign
banks subject to the following limitations: (i) the foreign account may be
opened only for individuals; (ii) the foreign account may not be used for
business activities; and (iii) you must give notice to the Russian tax
authorities about the opening/closing of each foreign account within one month
of the account opening/closing. Cash dividends (but not dividend equivalents)
and cash income received from the transfer of funds and/or shares of Common
Stock into the fiduciary/trust management of a non-resident do not need to be
remitted to your bank account in Russia but instead can be remitted directly to
a foreign individual bank account (in Organisation for Economic Cooperation and
Development (“OECD”) and Financial Action Task Force (“FATF”) countries). As
from January 1, 2018, cash proceeds from the sale of shares of Common Stock
listed on the Russian stock exchange or a foreign exchange on the legally
approved list, currently including the New York Stock Exchange, also can be paid
directly to your foreign bank account opened with a bank located in an OECD or
FATF country.


You should consult your personal advisor before selling any shares of Common
Stock acquired under the Plan and remitting any sale proceeds to Russia, as
significant penalties may apply in the case of non-compliance with exchange
control requirement and exchange control requirements are subject to change at
any time, often without notice.


Foreign Asset/Account Reporting Information. Russian residents are required to
notify Russian tax authorities within one (1) month of opening, closing or
changing the details of a foreign account. Russian residents also are required
to report (i) the beginning and ending balances in such a foreign bank account
each year and (ii) transactions related to such a foreign account during the
year to the Russian tax authorities , on or before June 1 of the following year.
The tax authorities can require you to provide appropriate supporting documents
related to transactions in a foreign bank account.


Securities Law Information. These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of the shares
of Common Stock in Russia. Any shares of Common Stock issued pursuant to the
MSUs shall be delivered to you through a brokerage account in the U.S. You may
hold shares in your brokerage account in the U.S.; however, in no event will
shares issued to you and/or share certificates or other instruments be delivered
to you in Russia. The issuance of Common Stock pursuant to the MSUs described
herein has not and will not be registered in Russia and hence, the shares of
Common Stock described herein may not be admitted or used for offering,
placement or public circulation in Russia.


32

--------------------------------------------------------------------------------





U.S. Transaction. You are not permitted to make any public advertising or
announcements regarding the MSUs or Common Stock in Russia, or promote these
shares to other Russian legal entities or individuals, and you are not permitted
to sell or otherwise dispose of Common Stock directly to other Russian legal
entities or individuals. You are permitted to sell shares of Common Stock only
on the New York Stock Exchange and only through a U.S. broker.
Data Privacy. This section replaces Section 16 of the Agreement:
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Company, any subsidiary and/or the Employer may hold
certain personal information about you, including, but not limited to, your
name, home address, email address and telephone number, date of birth, social
insurance or passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all MSUs or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
You understand that Data may be transferred to Fidelity, or such other stock
plan service provider as may be selected by the Company in the future, which
assists in the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient's country (e.g., the United States) may
have different data privacy laws and protections than your country. In this
case, appropriate safeguards will be taken by the Company to ensure that your
Data is processed with an adequate level of protection and in compliance with
applicable local laws and regulation (especially through contractual clauses
like European Model Clauses for European countries).  You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting the
International Compensation and Benefits Group. You authorize the Company,
Fidelity and other possible recipients which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
of Common Stock received upon vesting of the MSUs may be deposited. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.
You understand that if you reside outside the United States, you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case and without cost, by contacting in writing the
International Compensation and Benefits Group. Further, you understand that you
are providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing your consent is that the Company would not be able to grant you
MSUs or other equity awards or administer or maintain such awards. Therefore,
you understand that refusing or withdrawing your consent may affect your ability
to participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
the International Compensation and Benefits Group.
Labor Law Information. You acknowledge that if you continue to hold shares of
Common Stock acquired under the Plan after an involuntary termination of your
employment, you may not be eligible to receive unemployment benefits in Russia.
Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, you should inform the Company if you are covered by these
laws because you should not hold shares of Common Stock acquired under the Plan.


33

--------------------------------------------------------------------------------





Saudi Arabia
Securities Law Information. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Offers of Securities
Regulations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial advisor.
Singapore
Restrictions on Sale and Transferability. You hereby agrees that any shares of
Common Stock acquired pursuant to the MSUs will not be offered for sale in
Singapore prior to the six-month anniversary of the Award Date, unless such sale
or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.) (“SFA”).
Securities Law Information. The grant of MSUs is being made in reliance of
section 273(1)(f) of the SFA for which it is exempt from the prospectus and
registration requirements under the SFA and is not made to you with a view to
the MSUs being subsequently offered for sale to any other party. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Chief Executive Officer and Director Notification Requirement. If you are the
Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singapore company, you are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements, you
must notify the Singapore subsidiary in writing within two business days of any
of the following events: (i) you receive or dispose of an interest (e.g., MSUs
or shares of Common Stock) in the Company or any subsidiary of the Company, (ii)
any change in a previously-disclosed interest (e.g., forfeiture of MSUs and the
sale of shares of Common Stock, or (iii) becoming the CEO or a director,
associate director or a shadow director if you hold such an interest at that
time.
South Africa
Responsibility for Taxes. The following provision supplements Section 4 of this
Agreement:
You are required to immediately notify the Employer of the amount of any gain
realized at vesting of the MSUs. If you fail to advise the Employer of such
gain, you may be liable for a fine.
Exchange Control Information. You are solely responsible for complying with
applicable South African exchange control regulations, and neither the Company
nor the Employer will be liable for any fines or penalties resulting from
failure to comply with applicable laws. In particular, if you are a resident for
exchange control purposes, you are required to obtain approval from the South
African Reserve Bank for payments (including payment of proceeds from the sale
of shares of Common Stock) that you receive into accounts based outside of South
Africa (e.g., a U.S. brokerage account). Because the exchange control
regulations change frequently and without notice, you should consult your legal
advisor prior to the acquisition or sale of shares of Common Stock under the
Plan to ensure compliance with current regulations.


34

--------------------------------------------------------------------------------





Spain
Exchange Control Information. If you acquire shares of Common Stock issued
pursuant to the MSUs and wish to import the ownership title of such shares
(i.e., share certificates) into Spain, you must declare the importation of such
securities to the Spanish Direccion General de Política Comercial y de
Inversiones Extranjeras (the “DGPCIE”). Generally, the declaration must be made
in January for shares of Common Stock acquired or sold during (or owned as of
December 31 of) the prior year; however, if the value of shares acquired or sold
exceeds the applicable threshold (currently €1,502,530) (or you hold 10% or more
of the share capital of the Company or such other amount that would entitle you
to join the Company’s board of directors), the declaration must be filed within
one month of the acquisition or sale, as applicable. In addition, you also must
file a declaration of ownership of foreign securities with the Directorate of
Foreign Transactions each January.
You are also required to electronically declare to the Bank of Spain any
security accounts (including brokerage accounts held abroad), as well as the
security (including shares of Common Stock acquired at vesting of MSUs) held in
such accounts and any transactions carried out with non-residents if the value
of the transactions for all such accounts during the prior year or the balances
in such accounts as of December 31 of the prior year exceeds €1,000,000.
Foreign Asset/Account Reporting Information. To the extent you hold shares of
Common Stock and/or have bank accounts outside of Spain with a value in excess
of €50,000 for each type of-asset) as of December 31, you will be required to
report information on such assets on your tax return for such year. After such
shares of Common Stock and/or accounts are initially reported, the reporting
obligation will apply for subsequent years only if the value of any previously
reported shares of Common Stock or accounts increases by more than €20,000 as of
each subsequent December 31.
Labor Law Acknowledgment. This provision supplements Sections 2(h) and 7 of the
Agreement:
By accepting the MSUs, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan document.
You understand and agree that, as a condition of the grant of the MSUs, except
as provided for in Section 2 of the Agreement, your termination of employment
for any reason (including for the reasons listed below) will automatically
result in the forfeiture of any MSUs that have not vested on the date of your
termination.
In particular, you understand and agree that, unless otherwise provided in the
Agreement, the MSUs will be forfeited without entitlement to the underlying
shares of Common Stock or to any amount as indemnification in the event of a
termination of your employment prior to vesting by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.
Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant MSUs under the Plan to individuals who may be
employees of the Company or a subsidiary. The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind the Company or any subsidiary on an
ongoing basis, other than as expressly set forth in the Agreement. Consequently,
you understand that the MSUs are granted on the assumption and condition that
the MSUs and the shares of Common Stock underlying the MSUs shall not become a
part of any employment or service contract (either with the Company, the
Employer or any subsidiary) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. In addition, you understand that the MSUs would not be granted to
you but for the assumptions and conditions referred to above; thus, you
acknowledge and freely accept that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
Award of MSUs shall be null and void.


35

--------------------------------------------------------------------------------





Securities Law Information. The MSUs and the Common Stock described in the
Agreement and this Addendum do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
(including this Addendum) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.
Sweden
There are no country-specific provisions.
Switzerland
Securities Law Information. The MSUs are not intended to be publicly offered in
or from Switzerland. Because the offer of MSUs is considered a private offering,
it is not subject to registration in Switzerland. Neither this document nor any
other materials relating to the Plan (i) constitutes a prospectus as such term
is understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Plan (ii) may be
publicly distributed nor otherwise made publicly available in Switzerland, or
(iii) have been or will be filed with, approved or supervised by any Swiss
regulatory authority, including the Swiss Financial Market Supervisory Authority
(FINMA).
Taiwan
Securities Law Information. The grant of MSUs and any shares of Common Stock
acquired pursuant to the MSUs are available only for employees of the Company
and its subsidiaries. The offer of participation in the Plan is not a public
offer of securities by a Taiwanese company.
Exchange Control Information. You may remit foreign currency (including proceeds
from the sale of Common Stock) into or out of Taiwan up to US$5,000,000 per year
without special permission. If the transaction amount is TWD500,000 or more in a
single transaction, you must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.
Thailand
Exchange Control Information. If the proceeds from the sale of shares of Common
Stock or the receipt of dividends are equal to or greater than US$50,000 or more
in a single transaction, you must repatriate the proceeds to Thailand
immediately upon receipt and convert the funds to Thai Baht or deposit the
proceeds in a foreign currency deposit account maintained by a bank in Thailand
within 360 days of remitting the proceeds to Thailand. In addition you must
report the inward remittance to the Bank of Thailand on a foreign exchange
transaction form. If you fail to comply with these obligations, you may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, you should consult your
personal advisor before selling shares of Common Stock to ensure compliance with
current regulations. You are responsible for ensuring compliance with all
exchange control laws in Thailand, and neither the Company nor any of its
subsidiaries will be liable for any fines or penalties resulting from your
failure to comply with applicable laws.
Tunisia
Securities Law Information. All proceeds from the sale of shares of Common Stock
or the receipt of dividends must be repatriated to Tunisia. You should consult
your personal advisor before taking action with respect to remittance of
proceeds into Tunisia. You may be required to obtain prior authorization from
the Central Bank of Tunisia (“CBT”) for the acquisition of shares of Common
Stock under the Plan. You are responsible for ensuring compliance with all
exchange control laws in Tunisia. In addition, if you hold assets abroad in
excess of a certain amount, you must report the assets to the CBT.


36

--------------------------------------------------------------------------------





Turkey
Securities Law Information. Under Turkish law, you are not permitted to sell
shares of Common Stock acquired under the Plan in Turkey. The shares of Common
Stock are currently traded on the New York Stock Exchange, which is located
outside of Turkey, under the ticker symbol “BMY” and the shares of Common Stock
may be sold through this exchange.
Exchange Control Information. In certain circumstances, Turkish residents are
permitted to sell shares traded on a non-Turkish stock exchange only through a
financial intermediary licensed in Turkey and should be reported to the Turkish
Capital Markets Board. Therefore, you may be required to appoint a Turkish
broker to assist with the sale of the shares of Common Stock acquired under the
Plan. You should consult your personal legal advisor before selling any shares
of Common Stock acquired under the Plan to confirm the applicability of this
requirement.
United Arab Emirates
Acknowledgment of Nature of Plan and MSUs. This provision supplements Section 7
of the Agreement:


You acknowledge that the MSUs and related benefits do not constitute a component
of your “wages” for any legal purpose. Therefore, the MSUs and related benefits
will not be included and/or considered for purposes of calculating any and all
labor benefits, such as social insurance contributions and/or any other
labor-related amounts which may be payable.
Securities Law Information. The Plan is only being offered to qualified
employees and is in the nature of providing equity incentives to employees of
the Company or its subsidiary or affiliate in the UAE. Any documents related to
the Plan, including the Plan, Plan prospectus and other grant documents (“Plan
Documents”), are intended for distribution only to such employees and must not
be delivered to, or relied on by, any other person. Prospective purchasers of
the securities offered should conduct their own due diligence on the securities.
If you do not understand the contents of the Plan Documents, you should consult
an authorized financial adviser.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor taken steps to verify the
information set out in them, and thus, are not responsible for such documents.


The securities to which this summary relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities.
United Kingdom
Responsibility for Taxes. This provision supplements Section 4 of the Agreement:
Without limitation to Section 4 of the Agreement, you hereby agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items, as and when requested by the Company or the Employer or by Her Majesty’s
Revenue & Customs (“HMRC”) (or any other tax authority or any other relevant
authority).  You also hereby agree to indemnify and keep indemnified the Company
and the Employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on your behalf to HMRC (or any other tax
authority or any other relevant authority).


37

--------------------------------------------------------------------------------





Notwithstanding the foregoing, if you are an executive officer or director of
the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), you understand that you may not be able to
indemnify the Company or the Employer for the amount of Tax-Related Items not
collected from or paid by you because the indemnification could be considered to
be a loan. In this case, any income tax not collected or paid within ninety (90)
days of the end of the U.K. tax year in which an event giving rise to the
Tax-Related Items occurs may constitute a benefit to you on which additional
income tax and employee national insurance contributions (“NICs”) may be
payable. You understand that you will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company and/or the Employer (as
appropriate) for the value of employee NICs due on this additional benefit which
the Company and/or the Employer may recover from you by any of the means set
forth in Section 4 of the Agreement.
Venezuela
Investment Representation for MSUs. As a condition of the grant of the MSUs, you
acknowledge and agree that any shares of Common Stock you may acquire upon
vesting of the MSUs are acquired as, and intended to be, an investment rather
than for the resale of the shares of Common Stock and conversion of the shares
of Common Stock into foreign currency.
Securities Law Information. The MSUs granted under the Plan and the shares of
Common Stock issued under the Plan are offered as a personal, private, exclusive
transaction and are not subject to Venezuelan securities regulations. This
offering does not qualify as a public offering under the laws of the Bolivarian
Republic of Venezuela and, therefore, it is not required to request the previous
authorization of the National Superintendent of Securities.
Exchange Control Information. Exchange control restrictions may limit the
ability to vest in the MSUs or to remit funds into Venezuela following the sale
of shares of Common Stock acquired upon vesting of the MSUs. The Company
reserves the right to restrict settlement of the MSUs or to amend or cancel the
MSUs at any time in order to comply with applicable exchange control laws in
Venezuela. Any shares of Common Stock acquired under the Plan are intended to be
an investment rather than for the resale and conversion of the shares into
foreign currency. You are responsible for complying with exchange control laws
in Venezuela and neither the Company nor the Employer will be liable for any
fines or penalties resulting from your failure to comply with applicable laws.
Because exchange control laws and regulations change frequently and without
notice, you should consult with your personal legal advisor before accepting the
MSUs and before selling any shares of Common Stock acquired upon vesting of the
MSUs to ensure compliance with current regulations.


38